UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 98-4142

KATIE B. CLARK,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
Malcolm J. Howard, District Judge.
(CR-97-10)

Submitted: December 22, 1998

Decided: January 21, 1999

Before HAMILTON, LUTTIG, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William W. White, Jr., Greensboro, North Carolina, for Appellant.
Janice McKenzie Cole, United States Attorney, Anne M. Hayes,
Assistant United States Attorney, David J. Cortes, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Katie B. Clark was convicted by a jury of aiding and assisting in
the preparation of and presentation of false tax returns and making
false statements under penalty of perjury in violation of 26 U.S.C.
§§ 7602(1), (2) (1994). She was sentenced to twenty-four months'
imprisonment. On appeal, she maintains that the district court abused
its discretion in denying her motion for a continuance and violated her
due process rights by commencing trial on the same day she was
arraigned on a superseding indictment charging two new counts.
Finding no abuse of discretion, we affirm Clark's conviction and sen-
tence.

A grand jury indicted Clark on April 3, 1997, on ten counts of aid-
ing and assisting in the preparation of false tax returns on behalf of
various individuals. Clark, accompanied by counsel, made an initial
appearance on April 15, 1997. On June 5, 1997, the grand jury
returned a superseding indictment adding two new counts alleging
that Clark made false statements on her personal tax returns. Clark,
on June 6, 1997, made the first motion for a continuance, which was
granted on June 13, 1997. At this time, the court rescheduled both the
arraignment and trial from June 23, 1997 to July 7, 1997. On June 23,
1997, both parties moved for a continuance, which the court granted
on June 25, 1997, moving the arraignment and trial date to August 18,
1997. On Clark's motion, the court, on August 20, 1997, again contin-
ued the arraignment and trial to September 15, 1997. The Government
moved for the fourth and last continuance on September 4, 1997. On
September 5, 1997, the court granted the motion and reset the arraign-
ment and jury trial to October 14, 1997. Although Clark moved for
another continuance on October 14, 1997, the court denied the motion
and proceeded with the arraignment on the twelve counts and the jury
trial. The jury convicted Clark on ten of the twelve counts.* The court
subsequently sentenced Clark to concurrent terms of twenty-four
months' imprisonment and concurrent one-year terms of supervised
release on each count.
_________________________________________________________________

*The court dismissed two counts.

                    2
We review the denial of a motion for continuance only to deter-
mine whether the district court abused its discretion. See United
States v. LaRouche, 896 F.2d 815, 823 (4th Cir. 1990). In light of the
broad authority of the district court to control its docket, we will not
find an abuse of discretion unless the denial of a motion for continu-
ance indicates "an unreasoning and arbitrary insistence upon expedi-
tiousness in the face of a justifiable request for delay." Morris v.
Slappy, 461 U.S. 1, 11-12 (1983) (internal quotation marks omitted).
Reversal is not required unless the defendant was prejudiced by the
denial. See United States v. Colon, 975 F.2d 128, 130 (4th Cir. 1992).

We conclude that the district court did not abuse its discretion in
denying the motion for continuance. Clark primarily argues that the
court's decision to proceed with the jury trial the same day she was
arraigned on the two new charges did not give her adequate time to
prepare her defense and that it violated her due process rights. We
disagree. The court granted four continuances of the arraignment and
trial after the filing of the superseding indictment. These continuances
allowed an extended preparation period of approximately four months
after Clark was put on notice of the additional counts in the supersed-
ing indictment. Moreover, each of the court orders granting the
motions for continuances specify that arraignment and trial are sched-
uled for the same day. Not only did Clark have more than ample
notice of the charges against her and generous preparation time to
defend against the new charges, but Clark points to no prejudice aris-
ing from the denial of the motion for continuance other than a gener-
alized assertion that counsel did not have adequate time to prepare.
Such vague allegations are insufficient to satisfy the prejudice
requirement. See LaRouche, 896 F.2d at 825 (observing that "[m]ore
than a general allegation of `we were not prepared' is necessary to
demonstrate prejudice").

Because we find no abuse of discretion in the district court's denial
of Clark's motion for continuance, we affirm Clark's conviction and
sentence. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

AFFIRMED

                    3